Case: 12-60970      Document: 00512532359         Page: 1    Date Filed: 02/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 12-60970                           February 13, 2014
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
FLORA LOPEZ,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A077 751 853


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Flora Lopez petitions this court for review of an order of the Board of
Immigration Appeals (BIA) upholding the decision of an immigration judge
(IJ) to deny her motion to reopen her immigration proceedings. Lopez, who is
proceeding pro se, argues that that the IJ and BIA failed to consider whether
she was eligible for discretionary relief based on two memorandums issued by
the Director of Immigration and Customs Enforcement regarding the exercise


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-60970    Document: 00512532359    Page: 2   Date Filed: 02/13/2014


                                No. 12-60970

of prosecutorial discretion. However, when she was before the IJ and the BIA,
Lopez did not raise this issue. Accordingly, she failed to exhaust it, and we
lack jurisdiction to address it. See Omari v. Holder, 562 F.3d 314, 318-19 (5th
Cir. 2009). Lopez does not challenge the BIA’s reasons for denying relief,
namely, that she failed to meet her burden to show that she did not receive
notice of the immigration hearing and failed to establish that she acted
diligently with regard to her immigration proceedings. Consequently, she has
abandoned any challenge to the BIA’s ruling. See Calderon-Ontiveros v. INS,
809 F.2d 1050, 1052 (5th Cir. 1986).
      The petition for review is DISMISSED.




                                       2